Citation Nr: 1519113	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-18 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than May 22, 2008 for an award of service connection for bilateral lower extremity radiculopathy as secondary to service-connected lumbosacral spine disability.

2.  Entitlement to service connection for neurological disorder of the right upper extremity (claimed as peripheral neuropathy secondary to service-connected shoulder disability).

3.  Entitlement to service connection for neurological disorder of the left upper extremity (claimed as peripheral neuropathy secondary to service-connected shoulder disability).

4.  Entitlement to an evaluation in excess of 40 percent for low back disability from August 29, 2013 and in excess of 20 percent prior thereto.

5.  Entitlement to a compensable evaluation for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION


The Veteran served on active duty from June 1954 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and November 2013 rating decisions of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for neurological disorder of the upper extremities and granted service connection for radiculopathy of the lower extremities secondary to service-connected low back disability, respectively.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  The Veteran withdrew his appeal of his claims for increased evaluations for the low back disability and tinea pedis as discussed below.  A hearing transcript is associated with the record.
The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of (1) entitlement to an evaluation in excess of 20 percent for right lower extremity radiculopathy to include a separate neurological rating under Diagnostic Code 8620, (2) entitlement to an evaluation in excess of 20 percent for left lower extremity radiculopathy to include a separate neurological rating under Diagnostic Code 8620, and (3) entitlement to an automobile or other conveyance and/or adaptive equipment for an automobile have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Board Video Conference Hearing Transcript (March 2015); see also DAV Correspondence (March 2014).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Addressed in the REMAND portion of the decision below are the issues of (1) entitlement to service connection for neurological disorder of the right upper extremity (claimed as peripheral neuropathy secondary to service-connected shoulder disability) and (2) entitlement to service connection for neurological disorder of the left upper extremity (claimed as peripheral neuropathy secondary to service-connected shoulder disability).  These issues are REMANDED to the AOJ as explained below.



FINDINGS OF FACT

1.  On March 11, 2015, at his hearing on appeal, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal on the issues of an increased evaluation for his low back disability and tinea pedis is requested.

2.  VA received the Veteran's claim for entitlement to service connection for bilateral lower extremity radiculopathy as secondary to service-connected lumbosacral spine disability on May 22, 2008; none of the correspondence or submissions received prior to this date may be construed as an informal claim for service connection for bilateral lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran of the low back claim (an evaluation in excess of 40 percent for low back disability from August 29, 2013 and in excess of 20 percent prior thereto) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran of the claim for a compensable evaluation for tinea pedis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for an effective date earlier than May 22, 2008 for an award of service connection for bilateral lower extremity radiculopathy as secondary to service-connected lumbosacral spine disability are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Disability and Tinea Pedis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran attended a Board hearing on March 11, 2015 and requested that the Board withdrawn his appeal of the claims for an increased disability evaluation of the low back disability and tinea pedis.  Hence, there remain no allegations of errors of fact or law for appellate consideration in regards to the claims of (1) entitlement to an evaluation in excess of 40 percent for low back disability from August 29, 2013 and in excess of 20 percent prior thereto; and (2) entitlement to a compensable evaluation for tinea pedis.  Accordingly, the Board does not have jurisdiction to review the appeal of these matters and the appeal of the low back and tinea pedis claims is dismissed.

II. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The record reflects that VA sent to the Veteran all required notice in a July 2008 letter, prior to the rating decision on appeal.  This claim arises from the Veteran's disagreement with the effective date of the award assigned following the grant of service connection.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran.  VA associated all pertinent records with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim for an earlier effective date; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.


III. Effective Dates of Awards

The Veteran perfected an appeal on the entitlement to an effective date earlier than May 22, 2008 for the award of service connection for bilateral lower extremity radiculopathy as secondary to service-connected lumbosacral spine disability.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2014).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an effective date earlier than May 22, 2008 for an award of service connection for bilateral lower extremity radiculopathy as secondary to service-connected lumbosacral spine disability.  VA received a claim for this disability on May 22, 2008 and the record includes no prior informal or formal claim for neurological disorder of either lower extremity.

On May 28, 2008, VA received a letter dated May 16, 2008 indicating that the Veteran had "radicular leg symptoms over the last 2 years."

Correspondence dated in May 2010 from the United States Senate reflects that an office liaison was writing on behalf of the Veteran to express his concerns.  These included a complaint that VA had ceased paying him compensation for diabetes secondary to herbicide exposure and, as a result, "he cannot successfully file for Neuropathy [sic] in his feet."  However, the Board observes that the record included no evidence that the Veteran has peripheral neuropathy of the feet, due to diabetes mellitus or otherwise; moreover, on VA examination dated in January 2005, reflects that there is "no objective evidence for peripheral neuropathy."  Also, there were no clinical findings for radiculopathy secondary to service-connected lumbosacral spine disability at this time.

The Board observes that a May 1975 rating decision granted service connection for low back disability, effective from April 1975 (date of original claim).  However, there is no correspondence or submission intervening the Veteran's original VA claim in April 1975 and his May 22, 2008 correspondence that may be reasonably construed as a claim in this matter for the purpose of establishing an earlier effective date.  Report of VA examination dated in September 1975 reflects neurological system within normal limits.  VA treatment record dated in October 2000 also shows normal neurological evaluation on review of the systems.

To the extent that there are examination findings showing neurological complaints, VA received no formal claim within one year of the date of this report.  See 38 C.F.R. § 3.157(b)(1).  For instance, there is a complaint of low back pain with "mild radiation into the buttocks, but not into the legs at all" on a March 31, 2004 private treatment record.  However, no formal claim for benefits within one year after the date of this report.

Although there are complaints of radiation into the lower extremities prior to May 22, 2008, the evidence clearly shows no formal claim for radiculopathy of the lower extremities prior to May 22, 2008 and no claim "specifying the benefit sought" received within one year from the date of any diagnosis or treatment.  38 C.F.R. § 3.157(b)(1). 

The Board acknowledges that the Veteran's disability may have predated the formal diagnosis and that his history of problems may have been symptomatic of neurological disorder of the lower extremities.  However, ultimately, a claim indicating the benefit sought, that is service connection for a neurological disability of the lower extremities, was not received by VA until May 22, 2008.  There is no evidence of record, prior to May 22, 2008 that can reasonably be construed as a claim, informal or formal, for a lower extremity neurological disorder.  Therefore, because the effective date is the earliest of date of claim or date entitlement arose, the effective date of the grant of service connection for bilateral lower extremity radiculopathy as secondary to service-connected lumbosacral spine disability is the date the VA received the current claim, May 22, 2008.

Accordingly, the claim is denied.  Because the evidence is not roughly in equipoise, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal is dismissed in the matter of entitlement to an evaluation in excess of 40 percent for low back disability from August 29, 2013 and in excess of 20 percent prior thereto.

The appeal is dismissed in the matter of entitlement to a compensable evaluation for tinea pedis.

An effective date earlier than May 22, 2008 for an award of service connection for bilateral lower extremity radiculopathy as secondary to service-connected lumbosacral spine disability is denied.



REMAND

The Veteran has set forth a new of theory of entitlement to service connection for neurological disorder of the right and left upper extremities.  He believes that he had neurological disorder of each upper extremity secondary to service-connected disability of the right and left shoulder.  The Board observes that service connection was established for each shoulder during the pendency of this appeal.  Also, there is evidence of record showing complaints of shoulder pain radiating into the fingers.  See Consultation Sheet - Electronic Version SF 513 (February 1999).

VA has a duty to assist Veterans in the development of their claims.  In this matter, the Board finds that a VA examination is necessary to decide the claim to ensure that VA has met its duty to assist the Veteran.  38 C.F.R. § 3.159(c).  Specifically, a VA examination that includes an opinion on whether the Veteran has a neurological disorder of either upper extremity proximately due to or aggravated by service-connected disability of the right or left shoulder is needed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  All updated treatment records pertaining to the claims should be obtained and associated with the claims file.

2.  The AOJ should provide the Veteran with a VCAA notice letter on the matter of entitlement to service-connection for neurological disorder of the right and left upper extremity that includes notice of how to establish his claims based on secondary service connection under 38 C.F.R. § 3.310.

3.  The Veteran should be scheduled for a VA neurological examination by a physician to ascertain whether any neurological disorder of the right or left upper extremity shown during the appeal period is as likely as not (50 percent probability or greater) (a) etiologically related to service or (b) proximately due to or aggravated (permanently worsened) by service-connected disability of the right or left shoulder.

A complete rationale for the medical opinion is required that includes clear conclusions with supporting data or details and a reasoned medical explanation connecting the two.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

All pertinent medical records located in the Veteran's electronic file should be made available to the examiner and reviewed.

4.  Thereafter, the AOJ should undertake any other development it determines to be warranted.

5.  The AOJ should then readjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond. The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


